DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed November 17, 2022.

An amendment to amend the claims 1, 3, 8 and 15 has been entered and made of record in the application of Vaccariello et al. for a “Time-of-Flight user localization” filed January 25, 2021.
 
Claims 1-20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on November 17, 2022, has been entered.

Response to Arguments

	Applicant’s amendments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C § 103(a) as discussed below.  Applicant's amendment and argument with respect to the pending claims 1-20, filed November 17, 2022, have been fully considered but they are not persuasive for at least the following reasons. 

On page 9, first paragraph, Applicant's arguments with respect to the invention in Smith et al. (US# 11,153,708) does not teach or suggest that “determining an angle of arrival via the ToF localization controller and all of the antennas in the ToF antenna array comprising a plurality of ToF modules, wherein the plurality of ToF modules provides location coverage in each of a plurality of regions surrounding the vehicle, such that the ToF antenna array provides 360° coverage surrounding the vehicle.” is not persuasive. 
As defined by claim 1, Ahmed et al. disclose a method for localizing a user device (34) using a Time-of-Flight (ToF) antenna array (38) disposed on a vehicle (30) (page 3 paragraph 0041; see Figures 1 to 4), the method comprising: determining an angle of arrival via the ToF localization controller (36) and the ToF antenna array (56) (i.e. the portable access device 52 includes a control module 59, portable access device RF transceiver circuits 60 and one or more antennas 62. UHF low energy signals (e.g., BLE signals) are transmitted between the vehicle transceivers 53 and the RF transceiver circuits 60 using the antennas 58, 62. TOF of transmitted signals and angles of arrival of the transmitted signals may be determined at the vehicle 30 and/or at the portable access device 52. Angles of departure may also be determined at the vehicle and/or at the portable access device. This includes angles of arrival (AOAs) and angles of departure (AODs) of signals transmitted along direct paths between the vehicle 30 and the portable access device 52 and signals that are reflected off one or more nearby objects (e.g., the nearby object 64)) (page 4 paragraph 0050; see Figures 1 to 4).
Smith et al. disclose all of the antennas in the ToF antenna array (310) comprising a plurality of ToF modules (312), wherein the plurality of ToF modules (312) provides location coverage in each of a plurality of regions surrounding the vehicle (500), such that the ToF antenna array (312) provides 360° coverage surrounding the vehicle (500) (i.e. Angle of arrival (AoA) measurement is a method for determining the direction of propagation of a radio-frequency wave incident on an antenna array 312. AoA may determine the direction by measuring the Time Difference of Arrival (TDOA) at individual elements of the array 312; from these delays, the AoA can be calculated. Using phased or multi-element antennas 312 (omni-directional or directional) capable of determining the angle of arrival of the transmitted signal, techniques such as triangulation can be used to supplement device location information. With a fine-grained angle of arrival measurement (as measured across multiple sensors 310), more precise positioning may be determined (column 22 lines 17 to 30; see Figures 1 and 20-65).  The antennas 312, which, when measuring the angle of a signal, as described herein in this disclosure, may actually be an antenna array. As described herein, any given sensor 310 may be connected to multiple antennas 312 (or antenna arrays), and any given antenna 312 (or antenna array) may be connected to multiple sensors 310 (column 42 lines 33 to 63; see Figures 22-48). The system 100 may use angle of arrival (AoA), twelve (12) antennas: 1. Near, on, or in exterior driver side front corner covering driver side (e.g., driver side of driver side headlight assembly, driver side of driver side front quarter panel trim, front driver side wheel well, driver side of front fascia/bumper, driver side mirror, etc.) (column 43 lines 25 to column 44 line 25; see Figures 48-65)) in order to locate the portable device accurately around the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the multiple sensors and antenna array connected to the multiple sensors to determine the distance using the ToF based approach in the plurality of zones around the vehicle taught by Smith al. in the access control of the vehicle using the predetermined distance around the vehicle to the portable access device of Ahmed et al. because having the multiple sensors and antenna array connected to the multiple sensors to determine the distance using the ToF based approach in the plurality of zones around the vehicle would provide accuracy of locating the portable device anywhere around the vehicle.
Furthermore, The claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  The claim 1 recited “determining an angle of arrival via the ToF localization controller” using the ToF antenna array whether from selecting one of the ToF module or/and all of the ToF modules of the antenna array.  The amended limitation “all of the antennas in the ToF antenna array” does not limit or interpreting that “determining an angle of arrival via the ToF localization controller must using all of the antennas of the ToF modules of the antenna array”.
Additionally, Applicant argues that Smith et al. does not disclose “determining an angle of arrival via the ToF localization controller and all of the antennas in the ToF antenna array”.  In response to Applicant’s arguments, 37 CFR § 1.111 (B) states, “a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  In other words, the examiner believes that “and all of the antennas in the ToF antenna array” would means that “all of the antennas in the of the plurality of ToF modules of ToF antenna array”, and the ToF antenna array is using for determining the angle of arrival via the ToF via the ToF localization controller.

 For at least these reasons, the examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (Pub. No. US 2021/0061225) in view of Smith et al. (US# 11,153,708).

Referring to Claim 1, Ahmed et al. disclose a method for localizing a user device (34) using a Time-of-Flight (ToF) antenna array (38) disposed on a vehicle (30) (page 3 paragraph 0041; see Figures 1 to 4), the method comprising:
determining, via a ToF localization controller (36), that the user device (34) is less than a threshold distance from the vehicle (30) (i.e. the access module 210 may take other measurements of transmitted and received signals from the portable access device, such as an angle of arrival, an angle of departure, a time of flight, a time of arrival, a time difference of arrival, etc. These measurements may be used in determining phase determination, standard deviation of AOA, standard deviation of RSSI, standard deviation of phase, and other parameters, some of which are described below. As an example, time of flight calculations may be made to measure time of flight of UWB signals. The access module 210 may determine a location of and/or distance to the portable access device relative to the corresponding vehicle based on the measured information. The location and distance determinations may be based on similar information received from one or more of the transceivers of the vehicle.  Based on the determined location of or distance to the portable access device (34) relative to the vehicle (30), the modules 211, 212 of the body control mobile (BCM) (36) of FIG. 4 may then authorize and/or perform a vehicle function, such as unlocking a door of the vehicle, unlocking a trunk of the vehicle, starting the vehicle, allowing the vehicle to be started, and/or other functions) (page 7 paragraphs 0074 to 0076; see Figures 1, 2 and 4);
determining an angle of arrival via the ToF localization controller (36) and the ToF antenna array (56) (i.e. the portable access device 52 includes a control module 59, portable access device RF transceiver circuits 60 and one or more antennas 62. UHF low energy signals (e.g., BLE signals) are transmitted between the vehicle transceivers 53 and the RF transceiver circuits 60 using the antennas 58, 62. TOF of transmitted signals and angles of arrival of the transmitted signals may be determined at the vehicle 30 and/or at the portable access device 52. Angles of departure may also be determined at the vehicle and/or at the portable access device. This includes angles of arrival (AOAs) and angles of departure (AODs) of signals transmitted along direct paths between the vehicle 30 and the portable access device 52 and signals that are reflected off one or more nearby objects (e.g., the nearby object 64)) (page 4 paragraph 0050; see Figures 1 to 4); and
generating an unlock signal that unlocks a vehicle door responsive to determining that the user device (34) is less than the threshold distance from the vehicle door (i.e. based on the determined location of or distance to the portable access device (34) relative to the vehicle (30), the modules 211, 212 of the body control mobile (BCM) (36) of FIG. 4 may then authorize and/or perform a vehicle function, such as unlocking a door of the vehicle, unlocking a trunk of the vehicle, starting the vehicle, allowing the vehicle to be started, and/or other functions, some of which are described herein. As another example, if the portable access device is less than a first predetermined distance from the vehicle, the modules 211, 212 may activate interior or exterior lights of the vehicle. If the portable access device is less than a second predetermined distance from the vehicle, the modules 211, 212 may unlock doors or a trunk of the vehicle. If the portable access device is located inside of the vehicle, the modules 211, 212 may allow the vehicle to be started) (page 7 paragraph 0076; see Figures 1, 2 and 4).
However, Ahmed et al. did not explicitly disclose all of the antennas in the ToF antenna array comprising a plurality of ToF modules, wherein the plurality of ToF modules provides location coverage in each of a plurality of regions surrounding the vehicle, such that the ToF antenna array provides 360° coverage surrounding the vehicle.
In the same field of endeavor of a vehicle control system, Smith et al. teach that all of the antennas in the ToF antenna array (310) comprising a plurality of ToF modules (312), wherein the plurality of ToF modules (312) provides location coverage in each of a plurality of regions surrounding the vehicle (500), such that the ToF antenna array (312) provides 360° coverage surrounding the vehicle (500) (i.e. Angle of arrival (AoA) measurement is a method for determining the direction of propagation of a radio-frequency wave incident on an antenna array 312. AoA may determine the direction by measuring the Time Difference of Arrival (TDOA) at individual elements of the array 312; from these delays, the AoA can be calculated. Using phased or multi-element antennas 312 (omni-directional or directional) capable of determining the angle of arrival of the transmitted signal, techniques such as triangulation can be used to supplement device location information. With a fine-grained angle of arrival measurement (as measured across multiple sensors 310), more precise positioning may be determined (column 22 lines 17 to 30; see Figures 1 and 20-65).  The antennas 312, which, when measuring the angle of a signal, as described herein in this disclosure, may actually be an antenna array. As described herein, any given sensor 310 may be connected to multiple antennas 312 (or antenna arrays), and any given antenna 312 (or antenna array) may be connected to multiple sensors 310 (column 42 lines 33 to 63; see Figures 22-48). The system 100 may use angle of arrival (AoA), twelve (12) antennas: 1. Near, on, or in exterior driver side front corner covering driver side (e.g., driver side of driver side headlight assembly, driver side of driver side front quarter panel trim, front driver side wheel well, driver side of front fascia/bumper, driver side mirror, etc.) (column 43 lines 25 to column 44 line 25; see Figures 48-65)) in order to locate the portable device accurately around the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the multiple sensors and antenna array connected to the multiple sensors to determine the distance using the ToF based approach in the plurality of zones around the vehicle taught by Smith al. in the access control of the vehicle using the predetermined distance around the vehicle to the portable access device of Ahmed et al. because having the multiple sensors and antenna array connected to the multiple sensors to determine the distance using the ToF based approach in the plurality of zones around the vehicle would provide accuracy of locating the portable device anywhere around the vehicle.

Referring to Claim 2, Ahmed et al. in view of Smith al. disclose the method according to claim 1, Ahmed et al. disclose wherein determining the angle of arrival comprises: measuring a distance from a vehicle portion to the user device, the measuring based on a signal ToF value (i.e. the access module 210 may take other measurements of transmitted and received signals from the portable access device, such as an angle of arrival, an angle of departure, a time of flight (ToF), a time of arrival, a time difference of arrival, etc. These measurements (i.e. a signal ToF value) may be used in determining phase determination, standard deviation of AOA, standard deviation of RSSI, standard deviation of phase, and other parameters, some of which are described below. As an example, time of flight calculations may be made to measure time of flight of UWB signals) (page 7 paragraphs 0074 to 0076; see Figures 1, 2 and 4); and
determining, based on the distance, that the user device is less than the threshold distance from the vehicle door (i.e. the access module 210 may determine a location of and/or distance to the portable access device relative to the corresponding vehicle based on the measured information. The location and distance determinations may be based on similar information received from one or more of the transceivers of the vehicle.  Based on the determined location of or distance to the portable access device (34) relative to the vehicle (30), the modules 211, 212 of the body control mobile (BCM) (36) of FIG. 4 may then authorize and/or perform a vehicle function, such as unlocking a door of the vehicle, unlocking a trunk of the vehicle, starting the vehicle, allowing the vehicle to be started, and/or other functions) (page 7 paragraphs 0074 to 0076; see Figures 1, 2 and 4); and
Smith et al. disclose wherein determining the angle of arrival comprises: determining, based on the ToF antenna array (312), that the user device (110) is localized at a 0° position with respect to a front portion of the vehicle (500) (i.e. the system 100 may use angle of arrival (AoA), twelve (12) antennas: 1. Near, on, or in exterior driver side front corner covering driver side (e.g., driver side of driver side headlight assembly, driver side of driver side front quarter panel trim, front driver side wheel well, driver side of front fascia/bumper, driver side mirror, etc.). Antenna 312-1 2. Near, on, or in exterior driver side front corner covering front (e.g., front of driver side headlight assembly, front of driver side quarter panel trim, front driver side of front fascia/bumper, driver side of front grille, etc.) (column 43 lines 25 to 38; see Figure 48) in order to locate the portable device accurately relatively to the vehicle.

Referring to Claim 5, Ahmed et al. in view of Smith al. disclose the method according to claim 1, Ahmed et al. disclose wherein determining that the user device is less than the threshold distance comprises: receiving a ToF signal from a plurality of ToF antennae associated with the ToF antenna array; and determining, based on the ToF signal, that the user device is less than the threshold distance from a vehicle portion (i.e. the vehicle 30 may include a vehicle transceiver 53 (e.g., one of the transceivers 37 of FIG. 1), a multiplexer 54, and N antenna circuits 56, where N is an integer greater than or equal to 2. The antenna circuits 56 may include passive circuits 57 and antennas 58 (page 4 paragraphs 0049 to 0050; see Figure 2).  The access module 210 may take other measurements of transmitted and received signals from the portable access device, such as an angle of arrival, an angle of departure, a time of flight (ToF), a time of arrival, a time difference of arrival, etc. These measurements may be used in determining phase determination, standard deviation of AOA, standard deviation of RSSI, standard deviation of phase, and other parameters, some of which are described below. As an example, time of flight calculations may be made to measure time of flight of UWB signals. The access module 210 may determine a location of and/or distance to the portable access device relative to the corresponding vehicle based on the measured information. The location and distance determinations may be based on similar information received from one or more of the transceivers of the vehicle) (page 7 paragraphs 0074 and 0076; see Figures 1 to 4).

Referring to Claim 7, Ahmed et al. in view of Smith al. disclose the method according to claim 5, wherein the vehicle portion is a driver side door handle (page 6 paragraph 0064; see Figure 4).

Referring to claims 8, 9, 12, 14-16 and 19, Ahmed et al. in view of Smith al. disclose a system and a non-transitory computer-readable storage medium as claimed in claim 1, although different in scope from the claims 1, 2, 5 and 7, the claims 8, 9 , 12, 14-16 and 19 contains similar limitations in that the claims 1, 2 , 5 and 7 already addressed above therefore claims 8, 9, 12, 14-16 and 19 are also rejected for the same obvious reasons given with respect to claims 1, 2, 5 and 7.
 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (Pub. No. US 2021/0061225) in view of Smith al. (US# 11,153,708) as applied to claims 1, 12 and 19 and in view of Jain et al. (US# 10,573,104).

Referring to claims 6, 13 and 20, Ahmed et al. in view of Smith al. disclose the method and the non-transitory computer-readable storage medium according to claims 5, 12 and 19, however, Ahmed et al. in view of Smith al. did not explicitly disclose wherein the threshold distance is 2 meters.
In the same field of endeavor of an access control vehicle communication system, Jain et al. teach that wherein the threshold distance is 2 meters (i.e. a minimum number of system nodes 20 to satisfy particular Thatcham category requirements are used (e.g., enabling vehicle lock/unlock within two meters perimeter of vehicle and vehicle start when a target portable device is in the vehicle). The system nodes 20 are configured to communicate with target portable device 30 and, in particular, to enable determination of a position of the target portable device 30) (column 3 lines 65 to column 4 line 5; see Figures 1 to 4) in order to improve security communication between the vehicle and the target portable device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the threshold distance of two meters between the vehicle and the target portable device for enabling vehicle unlock taught by Jain et al. in the access control of the vehicle using the predetermined distance from the vehicle to the portable access device of Ahmed et al. in view of Smith al. because using the threshold distance of two meters between the vehicle and the target portable device for enabling vehicle unlock would avoid theft to access into the vehicle. 

Allowable Subject Matter
 
Claims 3, 4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Referring to claims 3, 10 and 17, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations that wherein determining the angle of arrival comprises:
performing a first ToF check for a signal received at a first vehicle exterior antenna of the ToF antenna array;
performing a second ToF check for the signal received at a second vehicle exterior antenna of the ToF antenna array;
performing a third ToF check for the signal received at a third vehicle exterior antenna of the ToF antenna array;
performing a fourth ToF check at a plurality of vehicle interior antennae of the ToF antenna array; and
determining that the user device is localized at the 0° position with respect to a front portion of the vehicle using the first ToF check, the second ToF check, the third ToF check, and the fourth ToF check.

Claims 4, 11 and 18 depend either directly or indirectly upon independent claims 3, 10 and 17; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684